The petition for writ of certiorari in this cause is denied upon the ground that the judgment sought here to be reviewed is joint and the record fails to disclose summons and *658severance. Hartford Accident & Indemnity Co. v. Bunn, 285 U. S. 169; Capital National Bank v. Board of Supervisors, 286 U. S. 550; Fidelity Union Casualty Co. v. Hanson, ante, p. 599; Louisville & Nashville R. Co. v. Parker, ante, p. 569.
Messrs. Walter L. Clark, Roszél C. Thomsen, and Stephen V. Carey for petitioner. Mr. Winter S. Martin for respondent.